 516DECISIONS OF NATIONAL LABOR RELATIONS BOARD(maintenance), wire chief, cable splicer and helper, test boardman,central distribution office technicians, and shift supervisors, but ex-cluding office clerical employees, salesmen, executives, guards, andsupervisors as defined in the Act, constitute a unit appropriate for col-lective bargaining within the meaning of Section 9(b) of the Act.4[Text of Direction of Election omitted from publication.]4There is no dispute as to the composition of the unit.The parties stipulated to excludethe two service managers as supervisorsBerea Publishing CompanyandCleveland Printing PressmenUnionNo. 56,affiliated with International Printing Pressmenand Assistants'Union of NorthAmerica, AFL-CIO, Petitioner'Berea Publishing CompanyandCleveland Typographical UnionNo. 53, affiliated with International Typographical Union,AFL-CIO,Petitioner.Cases Nos. 8-RC-4602 and 8-RC-4589.January 7, 1963DECISION, ORDER, AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, as amended, a consolidated hearing washeld before Bernard Levine, hearing officer.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in these cases, the Board finds :1.The Employer contends that the Board should not assert juris-diction.The parties stipulated that the Employer publishes a news-paper which carries advertisements amounting to $4,000, purchasedby national advertising agencies, of nationally sold products.Fur-ther, the Employer derives an annual revenue of $294,512.48 from itsoperations, $98,230.66 of which is derived from job printing. Inview of the foregoing, we find that the Employer is engaged in com-merce within the meaning of the Act, that its business is essentiallythe operation of a newspaper, and that its gross revenues warrant theassertion of jurisdiction 22.The labor organizations involved claim to represent certain em-ployees of the Employer.3.In Case No. 8-RC-4589, a question exists concerning the repre-sentation of employees of the Employer within the meaning of Sec-tions 9(c) (1) and 2(6) and (7) of the Act.IThe name of the Petitioner in Case No 8-RC-4602 appearsas amendedat the hearing.8 BellevilleEmploying Printers,122 NLRB 350;ChicagoNorthSideNewspapers,124NLRB 254;The McMahon Transportation Company,124 NLRB 1092.140 NLRB No. 55. BEREAPUBLISHING COMPANY517In Case No. 8-RC-4602, no question exists concerning the repre-sentation of employees of the Employer within the meaning of Sec-tions 9(c) (1) and 2(6) and (7) of the Act for the followingreasons:The Petitioner, hereinafter referred to as the Pressmen,seeks aunit of all employees in the Employer's printing press departments,including letterpressmen and offset pressmen and their helpers, ex-cluding composing room employees, office clerical employees, profes-sional employees, guards, all other employees, and all supervisorsas defined in the Act.The record shows that in the letterpress de-partment the Employer has one employee who spends all of his timeoperating a letterpress and a helper who, however,spends almost allof his time working in other departments. Further, the record showsthat presently there are no employees operating the offset press orworking in the offset press department.'Mindful of our determina-tion to reestablishThe Ocala Star Banner, 97NLRB384, we none-theless conclude that the presence of this helper is insufficient to re-move the situation from the line of Board cases that it will not certifyone-man units.'Accordingly, we shall dismiss thePressmen'spetition.4.The appropriate unit :The Petitioner, Cleveland Typographical Union No. 53, affiliatedwith International Typographical Union, AFL-CIO, in Case No.8-RC--4589, seeks a unit of all employees in the Employer's composingroom and art production department excluding office and clerical em-ployees, professional employees, guards and watchmen, all other em-ployees, and all supervisors as defined in the Act. The Employer con-tends that a unit of composing room employees is appropriate, but thatthe inclusion of the art production department employees is unwar-ranted because they are engaged in offset process and have skillsdistinctly different from those of the composing room employees.There is no history of collective bargaining.The Employer's operationsare divided into abusinessdepartment,an editorial department,a composing room,an artproduction depart-ment, a mailing and bindery department,an offset pressdepartment(which, as noted above, is not operating at present), and a letterpressdepartment.All of these departments are located on the same floor,separated by cabinets, except for the art production department, whichis located on anotherfloor.The composing room employees and theletterpress employees all have the same supervision.The employeesin the art production department are supervised by the "art director."'The composingroom is staffedwith a compositor, a linotypist, aproofreader, and a stereotyper who spends 40 percent of his time work-8The record shows that as of the time of the hearing, all of the Employer's offset print-ing is performed by another company, not involved in this proceeding4CutterLaboratories, 116 NLRB 260.Member Leedom agrees with this result in viewof his adherence to theDenver-ColoradoSprsngs-Pueblo Motor Waycase, 129 NLRB 1184.see footnote 8,infra. 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDing in that department, 50 percent of his time working in the mailingand bindery department, and 10 percent of his time as a truckdriver.These employees perform the usual composing room duties, mainly inconnection with the job printing handled by the Employer.How-ever, 10 percent of the copy for the newspaper is set up in the com-posing room.The art production department is staffed with two Justowriter op-erators.The Justowriter is a machine with a keyboard similar to thetypewriter which prepares punched tapes which are fed into a repro-ducer, the output of which is columnar copy suitable for offset repro-duction.Also there are two pasteup workers and a headline writer.The former paste up the output of the Justowriter and proofs of copyprepared in the composing room on sheets of paper for offset repro-duction. It appears that some of these employees also engage in proof-reading.The output of the art department is used exclusively in thepublication of the Employer's newspaper through offset process.Although the record shows that the composing room and art pro-duction department engage primarily in different processes, it also,shows sufficient factors to support a finding that the composing roomand art production employees have a community of interest and there-fore constitute an appropriate unit.Thus, there is no history of bar-gaining; no union seeks to represent the departments separately; bothdepartments prepare copy for reproduction; both departments per-form functions requiring similar skills, such as proofreading, the op-eration of keyboards, and the laying out of copy; copy prepared inthe composing room is utilized in the art production department; andthe Employer operates a small plant where the employees in both de-partments share the same working conditions and overall supervision.Accordingly, under the circumstances of this case, we find that therequested unit of composing room and art production employees isappropriate.The part-time employees:The Employer contends that the em-ployees in the art production department should not be included inthe unit because they are part-time employees.Thus, the record showsthat the Justowriter operators regularly work 4 days a week, the head-line writer regularly works 21/2 days a week, one of the pasteup work-ers regularly works 21/2 days a week, and another regularly works31/2 days a week. It appears that these employees perform no otherwork for this Employer. Further, the record shows that the stereo-typer in the composing room spends 40 percent of his time workingin the unit and the rest of his time working in the Employer's otherdepartments.In cases involving employees who work only part time for an em-ployer, the Board determines unit inclusion on the basis of whetherthe employee is regularly employed for sufficient periods of time to BEREA PUBLISHINGCOMPANY519demonstrate that he, along with the full-time employees, has a sub-stantial interest in the unit's wages, hours, and conditions of employ-ment.'However, where an employee performs dual functions for thesame employer the Board has established different criteria for unit in-clusion.Thus, theDenver-Colorado Springs-Pueblo Motor Waysdecision sets forth, as a requirement for the unit inclusion of a dual-function employee, that he must have a preponderant interest in unitwork, to be determined by whether the employee ". . . is primarily en-gaged in, and spends the major portion of time, i.e., more than 50percent of his time, performing tasks or duties alike or similar to the,ones performed by the other employees in the requested unit." Inestablishing this rule,Denver-Colorado Springsoverruled the Board'sprior long-standing rule established inOcala Star Banner'which didnot differentiate between part-time and dual-function employees.However, we now believe that a dual-function employee devoting lessthan 51 percent of his time to unit work may have sufficient interest inthe unit's conditions of employment to be included in the unit. Inthis respect, we can perceive no distinction between the part-time em-ployee, who may work for more than one employer, and the employeewho performs dual functions for the same employer.We believe thepolicies of the Act are best effectuated by according to each the samerights and privileges in the selection of the majority representative forthe unit in which he works.Accordingly, we hereby reestablish theprinciple ofOcala Star Banneras the controlling law in this area, andwe shall apply it here and in all futurecases.'As the record demonstrates that the employees in the art productiondepartment are regular part-time employees and that they and thestereotyper regularly devote sufficient periods of time to the unit workto demonstrate that they, along with the full-time employees in theunit, have a substantial community of interest in the unit's wages,hours, and conditions of employment, we shall include them.Upon the entire record herein, we find that the following employeesof the Employer at its Berea, Ohio, plant constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9(b) of the Act :E Florsheim.Retail Boot Shop,80 NLRB 1312,1315;Kennecott Copper Corporation, RayMines Division,106 NLRB 390,394;Dorothy E Fitzpatrick,d/b/a Associated BusinessService,107 NLRB 219;Sears, Roebuck&Company,112 NLRB 559, 568;GreenbergMercantile Corp ,112 NLRB 710;Jat Transportation Corp , et al,128 NLRB 780, 786;Southern Illinois Sand Co., Inc.,137 NLRB 1490.See, also,The Ocala Star Banner, 97NLRB 384, and cases cited therein8129 NLRB 1184, Member Fanning dissenting.7Supra8 D enver-Colorado Springs-PuebloMotor Way, supra,and cases applying its rule arehereby overruled to the extent inconsistent herewith.As Member Leedom would, for thereasons stated by Member Rodgers in his dissent herein, continue to adhere to the unitplacement rule set forth in theDenver-Colorado Springscase, he joins Member Rodgers inthat part of his dissent and does not join his other colleagues in the inclusion of thestereotyper in the unit 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll composing room and art production department employees,including compositors, linotypists, proofreaders, stereotypers, theJustowriter operators, headline writers, and pasteup workers, butexcluding all other employees, office and clerical employees, pro-fessional employees, guards and watchmen, and all supervisorsas defined in the Act.ORDERIT IS 1IEREBY ORDERED that the petition filed in CaseNo.8-RC-4602be, and it hereby is, dismissed.[Text of Direction of Election omitted from publication.]MEMBERRODGERS,dissenting:I disagree with my colleagues' finding that the unit sought by theTypographical Union in Case No. 8-RC-4589 isappropriate, and,further,my colleagues'decision to overruleDenver-Colorado Springs-Pueblo Motor Way, supra.As to the unit issue, it is clear that what has been found appropriateisa heterogeneous group embracing both letterpress(composingroom) and lithographic preparatory (art production)employees.The two groups of employees are separately located, separately super-vised, and are engaged in essentially different kinds of printing work.The composing room employees,on the one hand, are skilled craftsmenwhile, on the other, the Justowriter operators and pasteup employeesin the art production department are not craftsmen.Finally, thereis no interchange between these two separate groups.On the basis ofboth Board precedents and the factors noted above showing a lackof a community of interest between the two groups,I would find thesingle combined unit inappropriate.With regardto theDenver-Colorado Springscase,I would adhereto the unit placement rule set forth in that decision and include inproposed units only those dual-function employees who spend morethan 50 percent of their time in unit work.As the majority statedinDenver-Colorado Springs:"It seems reasonable to conclude thatthe preponderant interests of an employee lie with those of his fellowworkers who perform similar tasks as the one in which he spends themajority of his time. The bargaining representative selected to repre-sent the unit of such employees is therefore the one to represent anemployee performing dual functions."10I consider this to be a soundreason for the rule and I do not believe that my colleagues'action inupsetting this rule is warranted.Moreover,and apart from my basic disagreement with my colleagueson this rule,I believe that they have taken inconsistent positions in9 See, for example,Ditto, Incorporated,126 NLRB 135, 137.10129 NLRB at p. 1185. KINGSFORD MOTOR CAR COMPANY521this case. In overrulingDenver-Colorado Springs,they assert it to betheir intention to accord dual-function employees the same rights en-joyed by part-time employees.However, with respect to the unitsought by the Pressmen in Case No. 8-RC-4602, my colleagues seem-ingly ignore their own new rule.Here, the pressmen's helper spends20 percent of his time employed in that capacity, yet forsome un-explained reason my colleagues are excluding him from the Press-men's unit. If the unit placement rules governing part-time employeesare not to be applied to dual-function employees, as my colleaguessay, I fail to understand why the helper-who clearly is a regular,as distinguished from a casual, employee-should be excluded sinceif he were a part-time employee there is no question but what he wouldbe included."As I would find the unit sought by the Typographical Union inap-propriate, I would dismiss its petition."Joseph A. Goddard Company,83 NLRB 605;R.W. McDonnell and E. M. Bishopd/b/a Lone Star Boat Mfg,Co.,94 NLRB 19;Decatur Transfer&Storage, Inc.,105NLRB 633;Allstate Insurance Company,109 NLRB 578;Personal Products Corporation,114 NLRB 959.E. S. Kingsford,d/b/a Kingsford Motor Car CompanyandTeamsters,Chauffeurs,Warehousemen&Helpers of America,Local No. 328,International Brotherhood of Teamsters,Chauf-feurs,Warehousemen&Helpers of America.Case No. 18-CA-1451.January 8, 1963DECISION AND ORDEROn October 18, 1962, Trial Examiner Lee J. Best issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached IntermediateReport.Thereafter, the Respondent filed a motion to dismiss thecomplaint or, in the alternative, to reopen the record so that it mightadduce further evidence.The General Counsel opposed the Respond-ent'smotion.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the Trial Examiner's rulings and findsno prejudicial error.The rulings are hereby affirmed.The Board'The motion is denied.The assertions in the motion are more properly the subjectmatter for consideration at the compliance stage of this proceeding. It should be empha-sized that the Board'sOrder in this case is directed to the Respondentandits successorsand assigns.140 NLRB No. 52.